DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
    The information disclosure statements (IDS) submitted on 7/20/2022 and 8/3/2022 have been considered by the examiner.

Status of Claims
Applicant's submission filed on 7/20/2022 has been entered.
 Claims 1-13 and 15-31 are pending.  
Claims 18-19, 21-30 have been withdrawn.
Claims 1, 9, 18, 25, and 31 have been amended.
Claim 14 has been canceled.
No new claims have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Jahns et al (US 2015/0282905 A1) in view of Jahns et al (US 2017/0020639 A1) (Jahns’639).
Regarding claim 31, the recitation of “for the production of dental restorations in the preamble is considered intended use and is given little patentable weight.  The term “based on stabilized tetragonal zirconia” is not defined in the specification by percentage and the broadest reasonable interpretation of this limitation allows for any non-insignificant amount of stabilized tetragonal zirconia to meet the limitation.  As such, Jahns discloses a multi-sectional (multilayered) block (blank) for dental articles [0019], [0021], and (Fig. 3).  Jahns discloses the block comprises ZrO2 (an oxide) [0023] including (based on) tetragonal zirconia in each layer [0033], and provides an example comprising La2O3 in Sections A and B (two different layers) which comprise Section A – 3.83 wt.% La2O3 and Section B – 1.28 wt.% La2O3 Table 2 and [0481]-[0485] at least one layer comprises La2O3 and the at least two different layers differ in their content of La2O3 Jahns teaches the use of coloring agents including coloring elements such as Fe, Mn, Er, Pr, Tb, Cr, and mixtures thereof to color the dental material in the presintered stage [0331] and [0356].
Jahns does not teach the dental material colored as a blank prior to machining. 
However, Jahns’639 teaches a colored zirconia mill blank through the addition of oxides of elements such as Tb, Er, Mn, Fe (abstract) which produces highly aesthetic dental restorations with a shiny appearance [0011].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the coloring as taught by Jahns’639 to a dental material such as Jahns in order to provide a dental blank that results in highly aesthetic dental restorations with a shiny appearance. 

Claims 1-2 and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Jahns et al (US 2015/0282905 A1) in view of Hauptmann et al (US 2015/0238291 A1).
Regarding claims 1-2, the recitation of “for the production of dental restorations in the preamble is considered intended use and is given little patentable weight.  The term “based on stabilized tetragonal zirconia” is not defined in the specification by percentage and the broadest reasonable interpretation of this limitation allows for any amount of stabilized tetragonal zirconia to meet the limitation.  As such, Jahns discloses a multi-sectional (multilayered) block (blank) for dental articles [0019], [0021], and (Fig. 3).  Jahns discloses the block comprises ZrO2 (an oxide) [0023] including (based on) tetragonal zirconia in each layer [0033], and provides an example comprising La2O3 in Sections A and B which comprise Section A – 3.83 wt.% La2O3 and Section B – 1.28 wt.% La2O3 Table 2 and [0481]-[0485] at least one layer comprises La2O3 and the at least two different layers differ in their content of La2O3 since there are 2 layers and the compositions in terms of the oxides are different.  
Jahns does not teach wherein at least one layer comprises 0.005 to 1.0 wt.% La2O3 as in claim 1 or 0.01 to 1.0 wt.% La2O3 as in claim 2.
However, Hauptmann teaches the inclusion of 0-2 mol% La2O3 in a zirconia ceramic dental article in order to provide a zirconia with high biaxial flexural strength and good optical transmittance [0280].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in at least one layer (preferably the lowest La2O3 content layer Section B) of the zirconia ceramic dental article of Jahns an amount of 0-2 mol% La2O3 overlapping the instant claimed ranges of 0.005 to 1.0 wt.% La2O3 as in claim 1 or 0.01 to 1.0 wt.% La2O3 as in claim 2 in order to provide the dental article with high biaxial flexural strength and good optical transmittance.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claim 15, Jahns in view of Hauptmann discloses all of the limitations of claim 1 and Jahns discloses it may be used for crowns, bridges, implants and veneers and therefore is suitable for a multi-unit dental restoration [0019].


Claim 3-6, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jahns et al (US 2015/0282905 A1) in view of Hauptmann et al (US 2015/0238291 A1), further in view of Rothbrust et al (US 2016/0157971 A1).
Regarding claims 3 - 6, Jahns in view of Hauptmann discloses all of the limitations of claims 1 and Jahns further teaches the inclusion of Al2O3 in a composition in an amount of from about 0.005 to about 0.5 mol% [0183]. 
 Jahns does not include the Al2O3 in the composition with La2O3.
However, Rothbrust teaches the inclusion of Al2O3 in a dental blank to provide a sintering aid.  Rothbrust teachesY2O3 as a sintering inhibitor.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace some of the Y2O3 in each layer with Al2O3 in the amounts of from about 0.005 to about 0.5 mol% as disclosed by Jahns to aid in the sintering of the dental blank of Jahns. These amounts would result in wt. percentages overlapping the instant claimed wt. percentages of Al2O3 of from 0.001 to 5 wt. %.
Regarding claim 16, Jahns in view of Hauptmann discloses all of the limitations of claim 1.
Jahns in view of Hauptmann does not explicitly teach the two layers have different colors.
However, Jahns teaches the amount of Y2O3 contributes to translucency and Rothbrust teaches translucency is considered a color change.
Therefore, Jahns having different amounts of Y2O3 produces different levels of translucency and therefore different colors. Alternatively, Rothbrust teaches the layers having different colors [0042] to provide enhanced aesthetic appearance of dental restorations [0005].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the layers different colors to provide enhanced aesthetic appearance of the dental restorations made from the blank.
Regarding claims 17 and 20, Jahns in view of Hauptmann discloses all of the limitations of claim 1. 
 Jahns in view of Hauptmann does not teach a distortion coefficient of the blank or the sintering behavior of the layers aligned so the blank sinters without distortion.
However, Rothbrust teaches multi-layer oxide ceramic bodies and in particular oxide ceramic blanks comprising differently colored layers that show no distortion during the thermal densification step, provide ceramic dental bodies with high accuracy of fit, reliable and easy processing for the dental technician and a very high aesthetic appearance of the finally densified ceramic [0028].  Rothbrust teaches this is achieved by providing a coefficient of distortion by providing Vickers hardness as represented by d = (HVmax - HVmin)/HVmean with a value of less than 0.4 [0029]-[0030].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide layers with Vickers Hardness values as taught by Rothbrust in order to provide ceramic dental bodies with high accuracy of fit, having reliable and easy processing for the dental technician and a very high aesthetic appearance of the finally densified ceramic.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jahns et al (US2015/0282905 A1) in view of Hauptmann et al (US 2015/0238291 A1), further in view of Rothbrust et al (US 2016/0157971 A1) and further in view of Serafin JR et al (US 2006/0025866 A1).
Regarding claims 7 and 8, Jahns in view of Hauptmann and Rothbrust teaches all of the limitations of claim 3 including the replacement of some of the Y2O3 in each layer with Al2O3 in the amounts of in an amount of from about 0.005 to about 0.5 mol% as disclosed by Jahns to aid in the sintering of the dental blank of Jahns. Rothbrust also teaches the addition of MgO to inhibit the tetragonal to monoclinic transformation of zirconia and promote stability [0086].
Jahns in view of Rothbrust does not teach the amount of addition of MgO.  Therefore, one of ordinary skill in the art would be motivated to look to similar art to determine the amount of MgO addition appropriate.
Serafin teaches the addition of 3-3.5 wt. % addition of MgO to zirconia in dental applications in order to maintain the tetragonal phase [0086].
Therefore, it would have been obvious to adjust the Section (layer) A and Section (layer) B compositions by replacing some of the Y2O3 of Jahns with a 0.5 mol% addition of Al2O3 to promote sintering and replacing some of the ZrO2 with an MgO addition as taught by Rothbrust and to use an MgO addition amount of about 3.0-3.5 wt. % to promote the tetragonal phase stability as taught by Serafin.  These additions result in a wt. ratio of Al2O3 to MgO of about .12 or between 1:10 and 10:1.

Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  With regard to the Y2O3, content of Jahns’905, Jahns’905 does not teach a Y2O3 content in all layers of the blank as claimed in combination with the claimed ZrO2 and La2O3 contents and to adjust the Y2O3 content would require adjustment of the amounts of the other components.  Therefore, it would not have been obvious to adjust the Y2O3 in a way that would also meet all the limitations of the ZrO2 and La2O3 contents required by claim 9.


Response to Arguments
Applicant’s amendments and arguments, filed 7/20/2022, have been fully considered.  Applicant’s arguments regarding claims 1 and 31 are not persuasive.  
Applicant argues that Jahns '905 clearly fails to teach or suggest, and in fact expressly teaches away from, multilayer oxide ceramic blanks in which the oxide ceramic is based on tetragonal zirconia throughout the different layers of the blank.  Applicant’s argument is not convincing because initially the oxide ceramic of the blank is based on tetragonal zirconia.  In fact, tetragonal zirconia is a main (chief) component in the blank as well as in each layer.  However, the claim reads: “multilayer oxide ceramic blank for the production of dental restorations, which comprises at least two different layers, wherein the oxide ceramic is based on stabilized tetragonal zirconia polycrystal…”  It does not recite “in which the oxide ceramic is based on tetragonal zirconia throughout the different layers of the blank”.  As such it is noted that when calculated, tetragonal zirconia is the single largest oxide ceramic component in the blank. The blank in fact comprises 27.2 g of tetragonal zirconia and 23.5 g of cubic zirconia which even satisfies Applicant’s interpretation of “based on” as “the main” or “the chief” component.  Therefore, Jahns does not teach away from the claimed invention.
Applicant also argues that that at least one layer comprises 0.005 to 1.0 wt.% La2O3, is not suggested by the combination of Jahns '905 with Hauptmann because the only lanthanum containing example of Hauptmann is Example G1, which describes an oxide ceramic material that contains 88.25 wt.-% ZrO2, 8.0 wt.-% Y2O3 and 3.75 wt.-% La2O3 which is identical with Section A of Example I of Jahns '905..  However, as indicated above, Hauptmann teaches the inclusion of 0-2 mol% La2O3 in a zirconia ceramic dental article in order to provide a zirconia with high biaxial flexural strength and good optical transmittance [0280]. And would be obvious to employ as set forth above.  The Hauptmann reference must be considered in its entirety not just for the examples set forth.  As such, Hauptmann clearly teaches a range overlapping the claimed range of 0.005 to 1.0 wt.% La2O3.  This rejection can be overcome by the submission of evidence of criticality of the range or unexpected results achieved by this range.  Additionally, regarding claim 31 Applicant argues that Jahns’693 does not teach multilayer blanks.  However, Jahns ‘905 does teach multilayer blanks so Jahns ‘639 is not relied upon for that particular teaching.  Therefore, the rejection of claims 1 and 31 are maintained.
Applicant’s arguments regarding claim 9 have been found convincing with respect to the Y2O3 content in that it would not have been obvious to adjust the Y2O3 in a way that would also meet all the limitations of the ZrO2 and La2O3 contents required by claim 9 and the rejections of claims 9-13 have been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784   

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784